DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to applicant’s filing dated 07/14/2022. Claims 1, 7, 12 and 17 have been amended. Claims 4, 15 and 20 have been canceled. Claims 1-3, 5-14 and 16-19 are currently pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 
Response to Arguments/Amendments
4.	Applicant’s arguments/remarks filed on 07/14/2022, with respect to the previous 35 U.S.C 101 rejection of claim 1 has been fully considered and are unpersuasive.
With respect to the previous 35 U.S.C. 101 rejection of claim 1, the proposed amendments do not overcome the 35 U.S.C. 101 rejection. Applicant amended the claim to include “…detecting, from a device in a venue, an electrical power input to the device from at least one power source and receiving, from the device in the venue, a charging event data indicating that the device is currently being charged based on the detected electrical power input…” The concept is still directed to “to a method for mapping power source locations for navigation,” which does not make it less abstract.
The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed in the previous office action.
As a result, Step 2A Prong 1 determines if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such.
“First, the rejection should identify the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG, laws of nature, or a natural phenomenon) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). There is no requirement for the examiner to provide further support, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), for the conclusion that a claim recites a judicial exception.”

“For abstract ideas, the rejection should explain why a specific limitation(s) recited in the claim falls within one of the enumerated groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) or provide a justification for why a specific limitation(s) recited in the claim is being treated as an abstract idea if it does not fall within the enumerated groupings of abstract ideas in accordance with the “tentative abstract idea” procedure in the 2019 PEG.”

In the Final mailed 05/17/2022 examiner performs the analysis and clarifies that “the abstract idea noted in the independent claims…are directed to a “Mental Processes.” Hence, examiner has indicated that these identified limitations are directed to “to a method for mapping power source locations for navigation” and has provided a justification for why these limitations fall within one of the enumerated groupings of abstract ideas (i.e. concepts performed in the human mind). This is sufficient under the guidelines of the 2019 PEG and October 2019 Update as cited above. Accordingly, it seems reasonable for the examiner to group the abstract idea under “Mental processes.” as enumerated in Section I of the 2019 PEG.
Prong Two:
With respect to Step 2A, prong two, Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
In contrast, the instant claims are different, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem.
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.
For these reasons the rejection under 35 U.S.C. § 101 directed to non-statutory subject matter set forth in this office action is maintained. 
4.	Applicant’s arguments filed on 07/14/2022, with respect to the previous rejections under 35 U.S.C. 103 of claim 1 has been fully considered and are unpersuasive.  Applicant argues the cited art of record fails to explicitly disclose “detecting, from a device in a venue, an electrical power input to the device from at least one power source,” and “in response to determining that the received at least one movement data includes a first movement data indicating a minimal movement of the device relative to a particular location of the device in the venue.”
	Examiner respectfully disagrees. As stated in the previous office action Walker discloses A charger is a device used to put energy into a battery by pushing an electric current, i.e. electrical input into the battery, power source, a charger may be adapted to connect to an alternating current electrical socket such as may be found in one's home or a building. A mobile device may be charged, i.e. charging event, through a charging kiosk or station such as may be found at an airport, i.e. venue – See at least ¶387, which is analogous to the claimed detecting, from a device in a venue, an electrical power input to the device from at least one power source. Furthermore, the combination of Walker and Hodges fails to explicitly disclose in response to determining that the received at least one movement data includes a first movement data indicating a minimal movement of the device relative to a particular location of the device in the venue, however,  Bacarella teaches While an individual battery enabled device may include battery monitoring applications and operating system features that monitor actual use of a battery and adjust an amount of predicted battery life output in a user display, if the user needs battery enabled devices to be available at certain times and locations throughout a day. Given that actual battery life may vary from day to day, depending on factors that impact capacity and discharge rates, if a user will not have time or access to stop and charge a battery enabled device at a power outlet at a fixed location – See at least ¶32. Examiner construes that while the system monitors the application of the device throughout the day it detects the movement of the device relative to a particular location, which is analogous to the claimed in response to determining that the received at least one movement data includes a first movement data indicating a minimal movement of the device relative to a particular location of the device in the venue.
	For at least the above, the previous 35 U.S.C. 103 rejections is maintained.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-3, 5-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Under Step 2A – Prong 1:
	Claims 1, 12 and 17 recite the abstract idea concept of a method (claim 1), system (claim 12), and computer program product (Claim 17) for mapping power source locations for navigation. This abstract idea is described in at least claim 1 by receiving a number of reports indicating a tethered device charging event in proximity of a particular location in a venue; and in response to the received number of reports satisfying a threshold number of reports, determining that the particular location includes at least one power source, are considered mental process steps. The identified claim limitations that recites an abstract idea fall within the enumerated groupings of abstract idea in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
	The limitations of receiving a charging event data indicating that the device is currently being charged, receiving at least one movement data corresponding to movement status of the device currently being charged, receiving a number of reports indicating a tethered device charging event in proximity of a particular location in a venue, determining that the particular location includes at least one power as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, a method for mapping power source locations for navigation,” nothing in the claim elements precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes’ grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
	Under Step 2A – Prong 2:
	The claims recite elements additional to the abstract idea. However, these additional elements fails to integrate into a practical application.
	Claim 1 recites, detecting, from a device in a venue, an electrical power input to the device from at least one power source, receiving, from a device in a venue, a charging event data indicating that the device is currently being charged based on the detected electrical power input, wherein the charging event data is associated with detecting an electrical input from at least one power source to the device in the venue, receiving, from the device in the venue, at least one movement data corresponding to movement status of the device currently being charged, in response to determining that the received at least one movement data includes a first movement data indicating a minimal movement of the device relative to a particular location of the device in the venue. Which is mere data gathering that is simply employed as a tool to collect information and display results, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount necessary data gathering and generic computer components wherein all uses of the recited abstract idea require such data gathering or output. See MPEP 2106.05(g).
Under Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually or in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of detecting, from a device in a venue, an electrical power input to the device from at least one power source, receiving, from a device in a venue, a charging event data indicating that the device is currently being charged based on the detected electrical power input, wherein the charging event data is associated with detecting an electrical input from at least one power source to the device in the venue, receiving, from the device in the venue, at least one movement data corresponding to movement status of the device currently being charged, in response to determining that the received at least one movement data includes a first movement data indicating a minimal movement of the device relative to a particular location of the device in the venue, the examiner submits that these limitations are insignificant extra solution activities.
Further, a conclusion that an additional elements is insignificant extra solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood routine and conventional activity in the field. The additional elements of a device in a venue and wherein the charging event data is associated with detecting an electrical input from at least one power source to the device in the venue, are well-understood routine and conventional activities because the background recites it is understood that the types of computing devices are intended to compute nodes and cloud computing environment can communicate with any type of computerized device over any type of network and/or network addressable connection (e.g., using a web browser). Further the mere collection of data or receipt of data over a network is a well-understood, routine and conventional activity when it is claimed in a merely generic manner (as it is here). See MPEP 2106.05(d). Therefore, claims 1, 12 and 17 are ineligible under 35 U.S.C 101.
Dependent claims 2-3, 5-11, 13-14, 16 and 18 include limitations of claim 1 and only further defines mental process of claim 1. These limitations are considered mental process without significantly more elements to the abstract idea.
Claims 1-3, 5-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel Walker et al., US 20140128021 A1, in view of Hodges et al., US 20160275400 A1, in view of Bacarella et al., US 20180115872 A1, hereinafter referred to as Walker, Hodges and Bacarella, respectively.
Regarding claim 1, Walker discloses:
detecting, from a device in a venue, an electrical power input to the device from at least one power source (A charger is a device used to put energy into a battery by pushing an electric current, i.e. electrical input into the battery, power source, a charger may be adapted to connect to an alternating current electrical socket such as may be found in one's home or a building. A mobile device may be charged, i.e. charging event, through a charging kiosk or station such as may be found at an airport, i.e. venue – See at least ¶387);
receiving, from a device in a venue, a charging event data indicating that the device is currently being charged based on the detected electrical power input (A charger is a device used to put energy into a battery by pushing an electric current, i.e. electrical input into the battery, power source, a charger may be adapted to connect to an alternating current electrical socket such as may be found in one's home or a building. A mobile device may be charged, i.e. charging event, through a charging kiosk or station such as may be found at an airport, i.e. venue – See at least ¶387); 
receiving, from the device in the venue, at least one movement data corresponding to a movement status of the device currently being charged (System monitors mobile device activities. The monitoring can include, for example, tracking the movement of the device, applications running on the device, the level of battery charge in the device – See at least ¶84. A mobile device may be charged, i.e. charging event, through a charging kiosk or station such as may be found at an airport, i.e. venue – See at least ¶387).

Walker fails to explicitly disclose receiving a number of reports indicating a tethered device charging event in proximity of the particular location in the venue.
However, Hodges teaches receiving a number of reports indicating a tethered device charging event in proximity of the particular location in the venue (A service is implemented to collect data regarding availability of device charging stations (e.g., locations where device batteries can be charged) through interaction with a community of devices. For example, devices may provide feedback to the service when charging stations are used or encountered by the devices. The service is configured to maintain a database of charging stations based at least in part upon the community feedback. The database of charging stations is then used to respond to requests for charging station availability – See at least ¶11). 
Walker discloses controlling operations of a mobile communication device. Hodges teaches collecting information regarding availability of charging station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker and include the feature of receiving a number of reports indicating a tethered device charging event in proximity of the particular location in the venue, as taught by Hodges, to provide options for charging a computing device using charging stations.

The combination of Walker and Hodges fails to explicitly disclose in response to determining that the received at least one movement data includes a first movement data indicating a minimal movement of the device relative to a particular location of the device in the venue and in response to the received number of reports satisfying a threshold number of reports, determining that the particular location includes the at least one power source.
However, Bacarella teaches:
in response to determining that the received at least one movement data includes a first movement data indicating a minimal movement of the device relative to a particular location of the device in the venue (While an individual battery enabled device may include battery monitoring applications and operating system features that monitor actual use of a battery and adjust an amount of predicted battery life output in a user display, if the user needs battery enabled devices to be available at certain times and locations throughout a day. Given that actual battery life may vary from day to day, depending on factors that impact capacity and discharge rates, if a user will not have time or access to stop and charge a battery enabled device at a power outlet at a fixed location – See at least ¶32. Examiner construes that while the system monitors the application of the device throughout the day it detects the movement of the device relative to a particular location); and 
in response to the received number of reports satisfying a threshold number of reports, determining that the particular location includes the at least one power source (In one example, power service may receive power usage impact data including device data from one or more sources. In one example, each of monitoring service, monitoring service, and monitoring service may be registered as sources that report battery metrics to power service as device data, including an identifier of the battery enabled device – See at least ¶55.  In one example, if battery factor service determines that a battery consumption factor for a particular area and time period exceeds one or more thresholds, battery factor service may search a database of user schedules, including multiple user schedules managed by power service for multiple subscribers, to determine if there are any users scheduled to be in the area – See at least ¶103).
Walker discloses controlling operations of a mobile communication device. Hodges teaches collecting information regarding availability of charging station. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker and Hodges and include the feature of in response to the received number of reports satisfying a threshold number of reports, determining that the particular location includes at least one power source, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.

Regarding claim 2, Hodges fails to explicitly disclose wherein the threshold number of reports comprises a single report indicating the tethered device charging event in proximity of the particular location in the venue.
However, Bacarella teaches wherein the threshold number of reports comprises a single report indicating the tethered device charging event in proximity of the particular location in the venue (In one example, if battery factor service determines that a battery consumption factor for a particular area and time period exceeds one, battery factor service may search a database of user schedules, including multiple user schedules managed by power service for multiple subscribers, to determine if there are any users scheduled to be in the area – See at least ¶103).
Hodges discloses collecting information regarding availability of charging stations. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hodges and include the feature of wherein the threshold number of reports comprises a single report indicating the tethered device charging event in proximity of the particular location in the venue, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.

Regarding claim 3, Hodges fails to explicitly disclose wherein the threshold number of reports comprises a plurality of reports indicating the tethered device charging event in proximity of the particular location in the venue.
However, Bacarella teaches wherein the threshold number of reports comprises a plurality of reports indicating the tethered device charging event in proximity of the particular location in the venue (In one example, if battery factor service determines that a battery consumption factor for a particular area and time period exceeds a plurality of thresholds, battery factor service may search a database of user schedules, including multiple user schedules managed by power service for multiple subscribers, to determine if there are any users scheduled to be in the area – See at least ¶103).
Hodges discloses collecting information regarding availability of charging stations. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hodges and include the feature of wherein the threshold number of reports comprises a plurality of reports indicating the tethered device charging event in proximity of the particular location in the venue, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.

Regarding claim 5, the combination of Walker and Hodges fails to explicitly disclose in response to determining that the received at least one movement data includes a second movement data indicating an active movement of the device relative to the particular location of the venue, identifying untethered device charging event associated with the device; and P201902488US01Page 35 of 40in response to identifying the untethered device charging event, ignoring the received charging event.
However, Bacarella teaches:
in response to determining that the received at least one movement data includes a second movement data indicating an active movement of the device relative to the particular location of the venue, identifying untethered device charging event associated with the device (Battery charging service may initially specify base map for user B and provide base map for user B to power service. Calculation service may further specify base map for user B when determining optimum times and locations for charging battery enabled devices for “user B” and select particular charging locations from the power sources identified in base map for user B. In addition, recommendation service may select to send base map for user B to schedule service for “user B”, in battery predictions, for output with user schedule with charging – See at least ¶125); and  
P201902488US01Page 35 of 40in response to the determined untethered device charging event, ignoring the received charging event (calculation service may analyze power usage impact data and user schedule to determine one or more optimum times including, but not limited to, the time each battery enabled device is likely to run out of power, the optimum time to coordinate recharging of different devices to minimize the number of power outlets that need to be located during a day and the amount of time spent recharging at the power outlets – See at least ¶43).
Walker discloses controlling operations of a mobile communication device. Hodges teaches collecting information regarding availability of charging station. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker and Hodges and include the feature of in response to determining that the received at least one movement data includes a second movement data indicating an active movement of the device relative to the particular location of the venue, identifying untethered device charging event associated with the device; and P201902488US01Page 35 of 40in response to identifying the untethered device charging event, ignoring the received charging event, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.

Regarding claim 6, Hodges discloses receiving, from the device in the venue, an opt-in selection indicating a user of the device granting access to at least one device data in exchange for a power source location data associated with the at least one power source in the venue (Charging discovery service is representative of a service made accessible to client devices that facilitates access to information regarding availability of charging stations for the devices – See at least ¶26. Additionally, if users opt-in to power sharing with other users, the service can make recommendations for charging of one user's device by using another user's device having sufficient charge and capabilities. For instance, the service can recognize that a mobile phone for a first user has low charge and also recognize that a nearby friend or colleague has an available spare battery. In this scenario, a recommendation for sharing the spare battery can be communicated to one or both of the users. Various other sharing scenarios are also contemplated – See at least ¶43).

Regarding claim 7, Hodges discloses wherein the at least one device data is selected from the group consisting of: the charging event data (A service is implemented to collect data regarding availability of device charging stations (e.g., locations where device batteries can be charged) through interaction with a community of devices. For example, devices may provide feedback to the service when charging stations are used or encountered by the devices – See at least ¶11).

Regarding claim 8, Hodges discloses increasing a confidence level associated with the particular location including the at least one power source with each report of the tethered device charging event (Given a particular set of constraints including the device conditions noted above, recommendation module can assign convenience scores, i.e. confidence levels, to different available charging stations and create a ranked list of options based on the scores. One or multiple options can be selected for inclusion in a recommendation based on the convenience scores – See at least ¶44).

Regarding claim 9, Hodges discloses determining an expected battery charging time for the device at the at least one power source based on crowd sourcing the charging event data (The assessment of convenience accounts for factors including but not limited to preference settings, remaining charge levels expected time to charge – See at least ¶44).

Regarding claim 10, the combination of Walker and Hodges fails to explicitly disclose storing the at least one power source to an identified power source locations library in a database associated with the venue; generating a visualization of the at least one power source; superimposing the generated visualization of the at least one power source on a map of the venue; and rendering the map of the venue including the superimposed visualization of the at least one power source for display in the venue.
However, Bacarella teaches:
storing the at least one power source to an identified power source locations library in a database associated with the venue (The stored program instructions comprise program instructions to specify the base map for each particular user based on a schedule of the particular user identifying predicted locations and whether each particular user has a required security authorization – See at least ¶4); 
generating a visualization of the at least one power source (The stored program instructions comprise program instructions to generate a base map of the selection of locations with the first selection of locations and second selection of locations and further specifying the selection of moving charging locations within the first selection of locations and the second selection of locations – See at least ¶4); 
superimposing the generated visualization of the at least one power source on a map of the venue (For example, device history database may filter records in device history database for a particular location and detect that an application most commonly used at the particular location is an augmented virtual reality, i.e. superimpose, application, which consumes power at a higher rate than most applications because of the need for constant network access and the use of processing power for virtual reality images – See at least ¶70); and 
rendering the map of the venue including the superimposed visualization of the at least one power source for display in the venue (In one example, calculation service may access charging locations from charging locations database, including information and mapping data for the “conference room” location indicating that the power source available is 8 power outlets, for the “field” location indicating there is no power source available, and for the “soccer field” indicating there is a power source that is limited, in the concession area, with 2 power outlets – See at least ¶78).
Walker discloses controlling operations of a mobile communication device. Hodges teaches collecting information regarding availability of charging station. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker and Hodges and include the feature of storing the at least one power source to an identified power source locations library in a database associated with the venue; generating a visualization of the at least one power source, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.

Regarding claim 11, the combination of Walker and Hodges fails to explicitly disclose in response to receiving a low power indication from the device in the venue, transmitting, to the device in the venue, a navigational direction to the at least one power source.
However, Bacarella teaches in response to receiving a low power indication from a device in the venue, transmitting, to the device in the venue, a navigational direction to the at least one power source (output with user schedule with charging recs. In one example, recommended locations may be highlighted in base map for user A when displayed to a user. In another example, base map for user A may be imported into an existing mapping and navigation application at a battery enabled device, such that “user A” may view power sources available to the user in areas close to the user in the event the user needs to look for or receive directions to power sources in an area  - See at least ¶125).
Walker discloses controlling operations of a mobile communication device. Hodges teaches collecting information regarding availability of charging station. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker and Hodges and include the feature of in response to receiving a low power indication from a device in the venue, transmitting, to the device in the venue, a navigational direction to the at least one power source, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.

Regarding claim 12, Walker discloses:
detecting, from a device in a venue, an electrical power input to the device from at least one power source (A charger is a device used to put energy into a battery by pushing an electric current, i.e. electrical input into the battery, power source, a charger may be adapted to connect to an alternating current electrical socket such as may be found in one's home or a building. A mobile device may be charged, i.e. charging event, through a charging kiosk or station such as may be found at an airport, i.e. venue – See at least ¶387);
receiving, from the device in the venue, a charging event data indicating that the device is currently being charged based on the detected electrical power input (A charger is a device used to put energy into a battery by pushing an electric current, i.e. electrical input into the battery, power source, a charger may be adapted to connect to an alternating current electrical socket such as may be found in one's home or a building. A mobile device may be charged, i.e. charging event, through a charging kiosk or station such as may be found at an airport, i.e. venue – See at least ¶387); 
receiving, from the device in the venue, at least one movement data corresponding to a movement status of the device currently being charged (System monitors mobile device activities. The monitoring can include, for example, tracking the movement of the device, applications running on the device, the level of battery charge in the device – See at least ¶84. A mobile device may be charged, i.e. charging event, through a charging kiosk or station such as may be found at an airport, i.e. venue – See at least ¶387).

Walker fails to explicitly disclose receiving a number of reports indicating a tethered device charging event in proximity of the particular location in the venue.
However, Hodges teaches receiving a number of reports indicating a tethered device charging event in proximity of the particular location in the venue (A service is implemented to collect data regarding availability of device charging stations (e.g., locations where device batteries can be charged) through interaction with a community of devices. For example, devices may provide feedback to the service when charging stations are used or encountered by the devices. The service is configured to maintain a database of charging stations based at least in part upon the community feedback. The database of charging stations is then used to respond to requests for charging station availability – See at least ¶11). 
Walker discloses controlling operations of a mobile communication device. Hodges teaches collecting information regarding availability of charging station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker and include the feature of receiving a number of reports indicating a tethered device charging event in proximity of the particular location in the venue, as taught by Hodges, to provide options for charging a computing device using charging stations.

The combination of Walker and Hodges fails to explicitly disclose in response to determining that the received at least one movement data includes a first movement data indicating a minimal movement of the device relative to a particular location of the device in the venue and in response to the received number of reports satisfying a threshold number of reports, determining that the particular location includes the at least one power source.
However, Bacarella teaches:
in response to determining that the received at least one movement data includes a first movement data indicating a minimal movement of the device relative to a particular location of the device in the venue (While an individual battery enabled device may include battery monitoring applications and operating system features that monitor actual use of a battery and adjust an amount of predicted battery life output in a user display, if the user needs battery enabled devices to be available at certain times and locations throughout a day. Given that actual battery life may vary from day to day, depending on factors that impact capacity and discharge rates, if a user will not have time or access to stop and charge a battery enabled device at a power outlet at a fixed location – See at least ¶32. Examiner construes that while the system monitors the application of the device throughout the day it detects the movement of the device relative to a particular location); and 
in response to the received number of reports satisfying a threshold number of reports, determining that the particular location includes the at least one power source (In one example, power service may receive power usage impact data including device data from one or more sources. In one example, each of monitoring service, monitoring service, and monitoring service may be registered as sources that report battery metrics to power service as device data, including an identifier of the battery enabled device – See at least ¶55.  In one example, if battery factor service determines that a battery consumption factor for a particular area and time period exceeds one or more thresholds, battery factor service may search a database of user schedules, including multiple user schedules managed by power service for multiple subscribers, to determine if there are any users scheduled to be in the area – See at least ¶103).
Walker discloses controlling operations of a mobile communication device. Hodges teaches collecting information regarding availability of charging station. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker and Hodges and include the feature of in response to the received number of reports satisfying a threshold number of reports, determining that the particular location includes at least one power source, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.

Regarding claim 13, the combination of Walker and Hodges fails to explicitly disclose wherein the threshold number of reports comprises a single report indicating the tethered device charging event in proximity of the particular location in the venue.
However, Bacarella teaches wherein the threshold number of reports comprises a single report indicating the tethered device charging event in proximity of the particular location in the venue (In one example, if battery factor service determines that a battery consumption factor for a particular area and time period exceeds one, battery factor service may search a database of user schedules, including multiple user schedules managed by power service for multiple subscribers, to determine if there are any users scheduled to be in the area – See at least ¶103).
Walker discloses controlling operations of a mobile communication device. Hodges teaches collecting information regarding availability of charging station. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker and Hodges and include the feature of wherein the threshold number of reports comprises a single report indicating the tethered device charging event in proximity of the particular location in the venue, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.

Regarding claim 14, the combination of Walker and Hodges fails to explicitly disclose wherein the threshold number of reports comprises a plurality of reports indicating the tethered device charging event in proximity of the particular location in the venue.
However, Bacarella teaches wherein the threshold number of reports comprises a plurality of reports indicating the tethered device charging event in proximity of the particular location in the venue (In one example, if battery factor service determines that a battery consumption factor for a particular area and time period exceeds a plurality of thresholds, battery factor service may search a database of user schedules, including multiple user schedules managed by power service for multiple subscribers, to determine if there are any users scheduled to be in the area – See at least ¶103).
Walker discloses controlling operations of a mobile communication device. Hodges teaches collecting information regarding availability of charging station. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker and Hodges and include the feature of wherein the threshold number of reports comprises a plurality of reports indicating the tethered device charging event in proximity of the particular location in the venue, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.

Regarding claim 16, the combination of Walker and Hodges fails to explicitly disclose in response to determining that the received at least one movement data includes a second movement data indicating an active movement of the device relative to the particular location of the venue, identifying untethered device charging event associated with the device; and P201902488US01Page 35 of 40in response to identifying the untethered device charging event, ignoring the received charging event.
However, Bacarella teaches:
in response to determining that the received at least one movement data includes a second movement data indicating an active movement of the device relative to the particular location of the venue, identifying untethered device charging event associated with the device (Battery charging service may initially specify base map for user B and provide base map for user B to power service. Calculation service may further specify base map for user B when determining optimum times and locations for charging battery enabled devices for “user B” and select particular charging locations from the power sources identified in base map for user B. In addition, recommendation service may select to send base map for user B to schedule service for “user B”, in battery predictions, for output with user schedule with charging – See at least ¶125); and  
P201902488US01Page 35 of 40in response to the determined untethered device charging event, ignoring the received charging event (calculation service may analyze power usage impact data and user schedule to determine one or more optimum times including, but not limited to, the time each battery enabled device is likely to run out of power, the optimum time to coordinate recharging of different devices to minimize the number of power outlets that need to be located during a day and the amount of time spent recharging at the power outlets – See at least ¶43).
Walker discloses controlling operations of a mobile communication device. Hodges teaches collecting information regarding availability of charging station. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker and Hodges and include the feature of in response to determining that the received at least one movement data includes a second movement data indicating an active movement of the device relative to the particular location of the venue, identifying untethered device charging event associated with the device; and P201902488US01Page 35 of 40in response to identifying the untethered device charging event, ignoring the received charging event, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.
Regarding claim 17, Walker discloses a computer program product for activity-based mapping and navigation, the computer program product comprising: one or more computer-readable storage media and program instructions collectively stored on the one or more computer-readable storage media, the program instructions comprising:
detecting, from a device in a venue, an electrical power input to the device from at least one power source (A charger is a device used to put energy into a battery by pushing an electric current, i.e. electrical input into the battery, power source, a charger may be adapted to connect to an alternating current electrical socket such as may be found in one's home or a building. A mobile device may be charged, i.e. charging event, through a charging kiosk or station such as may be found at an airport, i.e. venue – See at least ¶387);
receiving, from a device in a venue, a charging event data indicating that the device is currently being charged based on the detected electrical power input (A charger is a device used to put energy into a battery by pushing an electric current, i.e. electrical input into the battery, power source, a charger may be adapted to connect to an alternating current electrical socket such as may be found in one's home or a building. A mobile device may be charged, i.e. charging event, through a charging kiosk or station such as may be found at an airport, i.e. venue – See at least ¶387); 
receiving, from the device in the venue, at least one movement data corresponding to a movement status of the device currently being charged (System monitors mobile device activities. The monitoring can include, for example, tracking the movement of the device, applications running on the device, the level of battery charge in the device – See at least ¶84. A mobile device may be charged, i.e. charging event, through a charging kiosk or station such as may be found at an airport, i.e. venue – See at least ¶387).

Walker fails to explicitly disclose receiving a number of reports indicating a tethered device charging event in proximity of the particular location in the venue.
However, Hodges teaches receiving a number of reports indicating a tethered device charging event in proximity of the particular location in the venue (A service is implemented to collect data regarding availability of device charging stations (e.g., locations where device batteries can be charged) through interaction with a community of devices. For example, devices may provide feedback to the service when charging stations are used or encountered by the devices. The service is configured to maintain a database of charging stations based at least in part upon the community feedback. The database of charging stations is then used to respond to requests for charging station availability – See at least ¶11). 
Walker discloses controlling operations of a mobile communication device. Hodges teaches collecting information regarding availability of charging station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker and include the feature of receiving a number of reports indicating a tethered device charging event in proximity of the particular location in the venue, as taught by Hodges, to provide options for charging a computing device using charging stations.

The combination of Walker and Hodges fails to explicitly disclose in response to determining that the received at least one movement data includes a first movement data indicating a minimal movement of the device relative to a particular location of the device in the venue and in response to the received number of reports satisfying a threshold number of reports, determining that the particular location includes the at least one power source.
However, Bacarella teaches:
in response to determining that the received at least one movement data includes a first movement data indicating a minimal movement of the device relative to a particular location of the device in the venue (While an individual battery enabled device may include battery monitoring applications and operating system features that monitor actual use of a battery and adjust an amount of predicted battery life output in a user display, if the user needs battery enabled devices to be available at certain times and locations throughout a day. Given that actual battery life may vary from day to day, depending on factors that impact capacity and discharge rates, if a user will not have time or access to stop and charge a battery enabled device at a power outlet at a fixed location – See at least ¶32. Examiner construes that while the system monitors the application of the device throughout the day it detects the movement of the device relative to a particular location); and 
in response to the received number of reports satisfying a threshold number of reports, determining that the particular location includes the at least one power source (In one example, power service may receive power usage impact data including device data from one or more sources. In one example, each of monitoring service, monitoring service, and monitoring service may be registered as sources that report battery metrics to power service as device data, including an identifier of the battery enabled device – See at least ¶55.  In one example, if battery factor service determines that a battery consumption factor for a particular area and time period exceeds one or more thresholds, battery factor service may search a database of user schedules, including multiple user schedules managed by power service for multiple subscribers, to determine if there are any users scheduled to be in the area – See at least ¶103).
Walker discloses controlling operations of a mobile communication device. Hodges teaches collecting information regarding availability of charging station. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker and Hodges and include the feature of in response to the received number of reports satisfying a threshold number of reports, determining that the particular location includes at least one power source, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.

Regarding claim 18, Hodges fails to explicitly disclose wherein the threshold number of reports comprises a single report indicating the tethered device charging event in proximity of the particular location in the venue.
However, Bacarella teaches wherein the threshold number of reports comprises a single report indicating the tethered device charging event in proximity of the particular location in the venue (In one example, if battery factor service determines that a battery consumption factor for a particular area and time period exceeds one, battery factor service may search a database of user schedules, including multiple user schedules managed by power service for multiple subscribers, to determine if there are any users scheduled to be in the area – See at least ¶103).
Hodges discloses collecting information regarding availability of charging stations. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hodges and include the feature of wherein the threshold number of reports comprises a single report indicating the tethered device charging event in proximity of the particular location in the venue, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.

Regarding claim 19, Hodges fails to explicitly disclose wherein the threshold number of reports comprises a plurality of reports indicating the tethered device charging event in proximity of the particular location in the venue.
However, Bacarella teaches wherein the threshold number of reports comprises a plurality of reports indicating the tethered device charging event in proximity of the particular location in the venue (In one example, if battery factor service determines that a battery consumption factor for a particular area and time period exceeds a plurality of thresholds, battery factor service may search a database of user schedules, including multiple user schedules managed by power service for multiple subscribers, to determine if there are any users scheduled to be in the area – See at least ¶103).
Hodges discloses collecting information regarding availability of charging stations. Bacarella teaches specifying a map of available locations for recharging battery enabled devices based on a schedule of predicted locations for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hodges and include the feature of wherein the threshold number of reports comprises a plurality of reports indicating the tethered device charging event in proximity of the particular location in the venue, as taught by Bacarella, to provide options for charging a computing device using charging stations proximate to locations based on convenience assessment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662